Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "substrate layer" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggest that substrate layer be flexible substrate layer.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 146-148, 150-153,155-157,159-161,163-164 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahlers et al. (US 6,200,444).
Ahlers discloses a test strip (fig. 1-4) comprising: 
a flexible substrate layer (7); all the layers a functionally flexible because they are made out of polymers of the listed instant invention); 
a first electrode pair (5/6) disposed upon the flexible substrate layer (7), the first electrode pair configured to measure a chemical reaction (this limitation does not further structurally limit the instant claim); 
at least one sensing chemistry selected based on an analyte of interest, the sensing chemistry being disposed upon at least a portion of the flexible substrate layer (7), and the sensing chemistry being disposed upon at least a portion of the first electrode pair (the sensing chemistry is in contact with a portion of the first electrode pair), wherein the sensing chemistry comprises functionalized nanostructures to bind to an analyte causing at least one of an electrical resistance change across the nanostructures and a redox reaction at the nanostructures (functional groups with are capable of binding or complexing the cation contained in the sample are contained within layer 7 and 3, col. 8, lines 5-lines 65; col. 11, lines 13-col. 12, lines 27); and 
at least one flexible spacing layer (3), the at least one flexible spacing layer disposed upon at least a portion of the flexible substrate layer (7), and the at least one flexible spacing layer disposed upon at least a portion of the first electrode pair (fig. 2, 3 is in contact with electrodes 5/6 and also flexible substrate layer 7), wherein the flexible 
a flexible protective layer (8 or 10) disposed upon the flexible spacing layer (3), wherein the flexible protective layer is not in contact with at least a portion of the sensing chemistry (the flexible protective layer is only in contact with flexible spacing layer 3), wherein the flexible protective layer is permeable to at least the analyte of interest (the flexible protective layer is made of a polymer film, crosslinked polyimide or an inorganic film or pyrolytic silicon oxide); and 
wherein at least a portion of the flexible substrate layer, at least a portion of the at least one flexible spacing layer, and at least a portion of the flexible protective layer define a chamber enclosing at least a portion of the functionalized nanostructures (the functionalized nanostructures are interpreted as being within the flexible substrate layer that includes the listed function groups in col. 8, lines 5-lines 65; col. 11, lines 13-col. 12, lines 27; the flexible substrate layer comprises the functionalized nanostructures.  Applicant has not positively recited what the nanostructures are, therefore the broadest reasonable interpretation being applied is the chemical structure within the flexible substrate layer where the functionalization of the chemicals therein are placed (chamber)).    

Regarding claim 147, wherein one or more of the at least one flexible spacing layer and the flexible protective layer is a membrane layer comprising at least one of a porous polymer, a non-porous polymer, a composite material, a fibrous material, a woven textile, a non-woven textile, a polymer, an adhesive, a film, a gel, PTFE, and silicone (the layers are made of a polymer; silicone polymers, a film; col. 7, lines 44-65; col. 15, lines 1-4).  
Regarding claim 148, as dependent on claim 147, wherein the membrane layer is permeable to at least the analyte of interest (fig. 4, ref. 10 is a passivation layer and can be made of a polymer film; layer 3 is a cation selective layer is permeable to the analyte of interest).  
Regarding claim 150, wherein the at least one sensing chemistry comprises: an active sensing chemistry that is sensitive to the analyte of interest in a sample and forming a first nanonetwork in electrical communication with the first electrode pair; and a reference sensing chemistry that is sensitive to an analyte in the sample and forming a second nanonetwork in electrical communication with a second electrode pair (fig. 4 shows two sets of electrodes each being sensitive to an analyte).  

Regarding claim 152, wherein the reference sensing chemistry is sensitive to a different set of analytes than the active sensing chemistry (col. 8, lines 5-lines 65; col. 11, lines 13-col. 12, lines 27).  
Regarding claim 153, further comprising a circuit in cooperation with the active sensing chemistry and the reference sensing chemistry to form a bridge circuit (see fig. 4 which shows a circuit that connects the “active” sensing chemistry (5) and the reference sensing chemistry (6).  
Regarding claim 155, Ahlers discloses a method for determining a concentration of at least one analyte in a fluid sample, the method comprising: providing
a test strip (fig. 1-4) comprising: 
a flexible substrate layer (7); all the layers a functionally flexible because they are made out of polymers of the listed instant invention); 
a first electrode pair (5/6) disposed upon the flexible substrate layer (7), the first electrode pair configured to measure a chemical reaction (this limitation does not further structurally limit the instant claim); 
at least one sensing chemistry selected based on an analyte of interest, the sensing chemistry being disposed upon at least a portion of the substrate layer (7), and the sensing chemistry being disposed upon at least a portion of the first electrode pair (the sensing chemistry is in contact with a portion of the first electrode pair), wherein the sensing chemistry comprises functionalized nanostructures to bind to an analyte 
at least one flexible spacing layer (3), the at least one flexible spacing layer disposed upon at least a portion of the flexible substrate layer (7), and the at least one flexible spacing layer disposed upon at least a portion of the first electrode pair (fig. 2, 3 is in contact with electrodes 5/6 and also flexible substrate layer 7), wherein the flexible spacing layer covers at least a portion of the flexible substrate layer (see fig. 2), wherein the flexible spacing layer covers at least a portion of the first electrode pair, and wherein the flexible spacing layer is not in contact with at least a portion of the sensing chemistry (fig. 4 shows the flexible substrate layer having the sensing chemistry and electrodes exposed; the flexible spacing layer does not cover the portion where the electrodes are exposed); and 
a flexible protective layer (8 or 10) disposed upon the flexible spacing layer (3), wherein the flexible protective layer is not in contact with at least a portion of the sensing chemistry (the flexible protective layer is only in contact with flexible spacing layer 3), wherein the flexible protective layer is permeable to at least the analyte of interest (the flexible protective layer is made of a polymer film, crosslinked polyimide or an inorganic film or pyrolytic silicon oxide); and 
wherein at least a portion of the flexible substrate layer, at least a portion of the at least one flexible spacing layer, and at least a portion of the flexible protective layer define a chamber enclosing at least a portion of the functionalized nanostructures (the 
measuring at least one of an electrical resistance change across the nanostructures and a redox reaction at the nanostructures via the first electrode pair (col. 6, lines 13-22; claim 1).  
Regarding claim 156, wherein one or more of the at least one flexible spacing layer and the flexible protective layer is a membrane layer comprising at least one of a porous polymer, a non-porous polymer, a composite material, a fibrous material, a woven textile, a non-woven textile, a polymer, an adhesive, a film, a gel, PTFE, and silicone (the layers are made of a polymer; silicone polymers, a film; col. 7, lines 44-65; col. 15, lines 1-4).    
Regarding claim 157, wherein the membrane layer is selectively permeable to at least the analyte of interest (fig. 4, ref. 10 is a passivation layer and can be made of a polymer film; layer 3 is a cation selective layer is permeable to the analyte of interest).  
Regarding claim 159, wherein the at least one sensing chemistry comprises: an active sensing chemistry that is sensitive to the analyte of interest in a sample and forming a first nanonetwork in electrical communication with the first electrode pair; and a reference sensing chemistry that is sensitive to an analyte in the sample and forming 
Regarding claim 160, wherein the active sensing chemistry and the reference sensing chemistry comprise the same material (col. 8, lines 5-lines 65; col. 11, lines 13-col. 12, lines 27).  
Regarding claim 161, wherein the reference sensing chemistry is sensitive to a different set of analytes than the active sensing chemistry (col. 8, lines 5-lines 65; col. 11, lines 13-col. 12, lines 27).  
Regarding claim 163, further comprising providing the fluid sample, and wherein the at least one analyte is gaseous and at least one of nitric oxide, hydrogen, and methane (col. 13, lines 1-5).  
Regarding claim 164, wherein the permeability of the protective layer is provided by at least one window (the protective layer can be glass which is clear).


Allowable Subject Matter
Claim 154 and 162 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of Ahlers fails to teach or suggest the at least one additional layer comprises a flexible blocking layer disposed over the reference sensing chemistry, the flexible blocking layer for inhibiting contact between the reference sensing chemistry and at least one analyte in the sample.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797